DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that Tsai fails to disclose, “wherein the side member comprises a first conductive portion, a first non-conductive portion, a second conductive portion, a second non-conductive portion, and a third conductive portion sequentially disposed,” as recited in Claim 1. However, the Applicant has not provided convincing reasons as to why the cited elements of Tsai for the first conductive portion (152, Fig. 5D), a first non-conductive portion (171, Fig. 5D), a second conductive portion (151, Fig. 5E and 151, Fig. 5B), a second non-conductive portion (171, Fig. 5E), and a third conductive portion (152, Fig. 5E) are not sequentially disposed. In fact, each of the portions of the side member of the housing follow the claimed sequence of conductive portions alternating with non-conductive portions. 
The side member of the instant application differs from Tsai in that each of the first conductive portion, the first non-conductive portion, the second conductive portion, the second non-conductive portion, and the third conductive portion are along one edge of the perimeter of the side member, whereas the portions of Tsai are formed along three edges of the perimeter of the side member. In particular, the Applicant appears to be interpreting “side member” to refer to surrounding a space between the first plate and the second plate,” where the term “surrounding” would clearly indicate that the side member includes all the edges of the housing.
In addition, even if the claim were amended to specify the side member as along only one edge of the housing, Pascolini teaches the alternating conductive and non-conductive portions along one edge of the side member of the housing and could also be depended upon for all the claimed features of the side member.
Applicant also argues that Pascolini does not teach the non-conductive slit surrounding the first conductive region together with the second conductive portion when viewed from an upper side of the second plate.  The Applicant has asserted Pascolini does not teach these limitations, but has not given any specific reasons why Fig. 2 does not teach these limitations.
Applicant also argues that Chiu does not teach “a switching device configured to selectively connect the second portion of the first L-shaped ground extension and the main ground plane, wherein an electrical length of a slit formed by the second portion of the first L-shaped ground extension and the main ground plane is changed according to an operation of the switching device. Again, the applicant has not provided specific reasons why it is believed that Chiu does not teach these limitations.
Therefore, the rejections are not withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation, “wherein the second plate comprises a metal bridge that traverses from a third non-conductive slit toward a second conductive region.” The claim is indefinite because there is no antecedent basis for a third non-conductive slit in the specification.  It appears that “a third non-conductive slit” should read “the second non-conductive slit” to refer to a second non-conductive slit of claim 8, from which claim 9 depends.. This would be supported by the specification, which reads, “the second non-conductive slit 15236 of the housing 1510 may include a metal bridge 15113 formed to electrically connect the third conductive region 15111 and the second conductive region 15112 of the second plate 1511,” (paragraph [0227] of US PG Pub 2018/0269561 A1 of the instant application). 
Claims 10-13 depend upon claim 9, and inherit the deficiencies thereof.
Claim 16 recites the limitation, “a switching device.” It is unclear whether this is intended to refer to the same “switching device” as recited in claim 1, or an additional switching device. Based on the specification, it appears that two different switching devices are recited. It is suggested that the claims be amended to recite, “a first switching device” and “a second switching device” to clearly differentiate the two switching devices.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose “a third non-conductive slit” as recited in claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0125528 A1) in view of Pascolini et al. (US 2016/0336643 A1), further in view of Chiu et al. (US 2016/0285167 A1).
As to claim 1, Tsai teaches an electronic device, comprising: 
a housing (150, Fig. 3) comprising a first plate (151, 153, Fig. 5A), a second plate (151, 152, 153, Fig. 5F) facing away from the first plate, and a side member (151, 152, 153, Figs. 5B-5E) surrounding a space between the first plate and the second plate,
wherein the side member comprises a first conductive portion (152, Fig. 5D), a first non-conductive portion (171, Fig. 5D), a second conductive portion (151, Fig. 5E and 151, Fig. 5B), a second non-conductive portion (171, Fig. 5E), and a third conductive portion (152, Fig. 5E) sequentially disposed, and 

a touch screen display (“touch-display module with a transparent panel,” [0039]) disposed within the housing, and exposed through a portion of the first plate (510, Fig. 5A); 
a printed circuit board (PCB) (110, Fig. 3) disposed between the first plate and the second plate (“dielectric substrate 110 and the metal layer 120 are both disposed inside the metal housing,” [0036]), wherein the PCB comprises a main ground plane (122, Fig. 3) and a first L-shaped ground extension (121, Fig. 3) disposed between the first conductive region (151, Fig. 5D) of the second plate and the first plate, and the first L-shaped ground extension comprises a first portion extending generally in a second direction (i.e. the portion extending along the side of slot 131, Fig. 3) from the main ground plane (122, Fig. 3) and a second portion (121, Fig. 3) extending generally in a first direction perpendicular to the second direction from the first portion; and 
at least one first wireless communication circuit (199, Fig. 3, “RF signal processing module,” [0037]) disposed on the PCB and electrically connected to a first point in the second portion of the first L-shaped ground extension (“the feeding element 190 may be coupled to the upper element 121 of the metal layer 120, and the other end of the feeding element 190 is coupled to a signal source 199, The signal source 199 is further coupled to an RF (Radio Frequency) signal processing module,” [0037]). 

Pascolini teaches the non-conductive slit (122, Fig. 2) surrounding the first conductive region (see annotated Fig. 2 below) together with the second conductive portion (12W, Fig. 2) when viewed from an upper side of the second plate.

    PNG
    media_image1.png
    480
    779
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the slit of Tsai such that the slit surrounds the first conductive region together with the second conductive portion when viewed from an upper side of the second plate, as taught by Pascolini. One of ordinary skill in the art would have been motivated to make the modification in order to create space along the left and right edges of the housing for other device components (see paragraph [0031]). 
The combination of Tsai and Pascolini, as modified, does not explicitly teach a switching device configured to selectively connect the second portion of the first L-shaped ground 
Chiu teaches a switching device (780, Fig. 7) configured to selectively connect the second portion (720, Fig. 7) of the first L-shaped ground extension and the main ground plane (110, Fig. 7), wherein an electrical length of a slit (730, Fig. 7) formed by the second portion of the first L-shaped ground extension and the main ground plane is changed according to an operation of the switching device (“By operating the switch element 780 in a closed state or an open state, and changing the variable capacitance of the circuit element 750, the first antenna structure 760 and the second antenna structure 770 can generate three different resonant paths LL1, LL2, and LL3, so as to respectively cover the low-frequency band, medium-frequency band, and high-frequency band above,” [0054]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Tsai in view of Pascolini by providing a switching device configured to selectively connect the second portion of the first L-shaped ground extension and the main ground plane, wherein an electrical length of a slit formed by the second portion of the first L-shaped ground extension and the main ground plane is changed according to an operation of the switching device, as taught by Chiu. One of ordinary skill in the art would have been motivated to make the modification in order to provide an additional operating frequency for the antenna device.
As to claim 2, Tsai teaches the side member (151, Figs. 5B-5E) and the second plate (151, Fig. 5F) are formed integrally (as can be seen in Figs. 5B-F, the side member of housing 151 and the back face of housing 151 are all referred to together as the “upper cover 151,” [0042] are therefore understood to be formed integrally). 

    PNG
    media_image2.png
    658
    422
    media_image2.png
    Greyscale

As to claim 3, Tsai teaches a first conductive member (180, Fig. 3, “connection elements 180…are made of metal,” [0035])) electrically connected to a second point (A or B, Fig. 3) which is closer to a first side face of the side member (151, Fig. 4B) extending in the first direction than the first point (190, Fig. 3) on the second portion (121, Fig. 3) of the first L-shaped ground extension. 
The combination of Tsai and Pascolini, as modified, does not explicitly teach the first conductive member (180, Fig. 3) is flexible. However, Tsai does teach, “In another embodiment, the feeding element 190 is coupled through a metal spring (not shown) to the metal housing 150 to excite the antenna structure,” [0037]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the first conductive member with a flexible conductive member, such as a spring, to electrically connect the second point of the first L-shaped ground extension because the flexible spring connection element provides resiliency to ensure a stable connection between the second point and the housing.
As to claim 4, Tsai teaches an electrical connector (180, Fig. 3) mounted on the second portion (121, Fig. 3) of the first L-shaped ground extension. 
As to claim 5, Tsai teaches in an additional embodiment (Figs. 10-14) a plurality of conductive members (185-187, Fig. 11F) electrically connected between the main ground plane (120, Fig. 10G) and a second conductive region (153, Fig. 11F) of the second plate, wherein the second conductive region is positioned outside the first conductive region (151, Fig. 11F) with the non-conductive slit (161, Fig. 11F) being interposed therebetween.
The combination of Tsai and Pascolini, as modified, does not explicitly teach the conductive members are flexible. However, Tsai does teach a metal spring may be used to couple the metal housing to the antenna structure (para. [0037]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the plurality of conductive members of Tsai to be flexible conductive members, such as springs, to provide a stable and resilient electrical connection.
As to claim 6, Tsai teaches the plurality of conductive members comprises a second conductive member (185, Fig. 11F) and a third conductive member (186, Fig. 11F) that are aligned in the first direction (i.e. parallel the short side member of the device) when viewed from the upper side of the second plate. 
The combination of Tsai and Pascolini, as modified, does not explicitly teach the second and third conductive members are flexible. However, Tsai does teach a metal spring may be used to couple the metal housing to the antenna structure (para. [0037]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the plurality of conductive members of Tsai to be flexible conductive members, such as springs, to provide a stable and resilient electrical connection.
As to claim 7, Tsai teaches the at least one wireless communication circuit is configured to provide a radio signal having a frequency ranging from 0.7 GHz to 2.7 GHz (para. [0004]). 
As to claim 8, Tsai teaches the side member further comprises a fourth conductive portion (152, Fig. 5D), a third non-conductive portion (172, Fig. 5D), a fifth conductive portion (153, Figs. 5C-5E), a fourth non-conductive portion (172, Fig. 5E), and a sixth conductive portion (152, Fig. 5D), wherein the second plate includes a second non-conductive slit (162, Fig. 5F) surrounding a third conductive region (153, Fig. 5F) together with the fifth conductive portion (153, Fig. 5C-E) when viewed from the upper side of the second plate, and the second non-conductive slit (162, Fig. 5F) extends from the fourth non-conductive portion (172, Fig. 5D) to the sixth non-conductive portion (172, Fig. 5E), 
wherein the PCB comprises a main ground plane (122, Fig. 3) and a second L-shaped ground extension (123, Fig. 3) disposed between the third conductive region (153, Fig. 5F) of the second plate and the first plate (153, Fig. 5A), and the second L-shaped ground extension comprises a third portion extending generally in the second direction (portion extending along slot 132, Fig. 3) from the main ground plane and a fourth portion (123, Fig. 3) extending generally in the first direction from the third portion,
wherein the electronic device further comprising at least one second wireless communication circuit disposed on the PCB and electrically connected a third portion of the second L-shaped ground extension (“In some embodiments, at least one other connection element (not shown) couple the lower element 123 of the metal layer 120 to the metal housing 150 such that another antenna structure is formed. In other words, the mobile device 300 may comprise a main antenna structure and an auxiliary antenna structure,” [0041] and “a second feeding element coupled to the lower element of the metal layer, wherein the one or more connection elements couple the lower element of the metal layer to the metal housing, and a 


    PNG
    media_image3.png
    690
    445
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    672
    415
    media_image4.png
    Greyscale



As to claim 9, Tsai does not explicitly teach wherein the second plate comprises a metal bridge that traverses from a third non-conductive slit toward a second conductive region.
Pascolini teaches the second plate comprises a metal bridge (124, Fig. 2) that traverses from a third non-conductive slit (122, Fig. 2) toward a second conductive region (12R, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Tsai by providing a metal bridge that traverses the third non-conductive slit toward a second conductive region, as taught by Pascolini. One of ordinary skill in the art would have been motivated to make the modification in order to provides shorter slots that resonate in a higher frequency band.
As to claim 10, the combination of Tsai (Figs. 3-5) and Pascolini does not explicitly teach wherein the PCB further comprises a non-conductive fill-cut region, and the electronic device further comprises a third wireless communication circuit electrically connected to an electrical connector mounted in the fill-cut region.
However, Tsai (Fig. 15) teaches an additional embodiment, wherein the PCB further comprises a non-conductive fill-cut region (1531, Fig. 15), and the electronic device further comprises a third wireless communication circuit (1599, Fig. 15) electrically connected to an electrical connector (181, Fig. 15) mounted in the fill-cut region. 
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Tsai (Figs. 3-5) in view of Pascolini by providing the non-conductive fill-cut region, wherein the electronic device further comprises a third wireless communication circuit electrically connected to an electrical connector mounted in the fill-cut region, as taught by Tsai (Fig. 15). One of ordinary skill in the art would have been motivated to make the modification in order to provide an additional operating frequency band for the antenna device.
As to claim 11, Tsai (Figs. 3-5) teaches when the housing is coupled with the PCB (“the antenna structure is electrically coupled to the metal housing such that the metal housing is considered an extension of the antenna structure,” [0034]), and
the second wireless communication circuit is electrically connected to a first contact point in the third conductive region of the housing (“a second feeding element coupled to the lower element of the metal layer, wherein the one or more connection elements couple the lower element of the metal layer to the metal housing, and a second antenna structure is formed by the second feeding element, the lower element of the metal layer, the connection element, and the second slot of the metal housing” [claim 7]), but does not explicitly teach the third wireless 
Tsai (Fig. 15) teaches a third wireless communication circuit (1599, Fig. 15) is electrically connected to a second contact point (181, Fig. 15) in the third conductive region (153, Fig. 15) of the housing.
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Tsai (Figs. 3-5) by providing the third wireless communication circuit electrically connected to a second contact point in the third conductive region of the housing, as taught by the additional embodiment of Tsai (Fig. 15). One of ordinary skill in the art would have been motivated to make the modification in order to provide an additional operating frequency for the antenna device.
As to claim 14, the combination of Tsai (Figs. 3-5) and Pascolini, as modified, does not explicitly teach the first wireless communication circuit is electrically connected to a third point spaced apart from the first point in the first L-shaped ground extension as well as the first point. 
However, Tsai does teach, “a person of ordinary skill in the art can change the number and positions of the connection elements according to different antenna designs (e.g., the feeding position of the feeding element, the direction of the open end of the slot, and the disposition of the conductive element) to tune the desired bands,” [0051]).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the antenna device of Tsai (Figs. 3-5) by connecting the first wireless communication circuit to a third point spaced apart from the first point in the first L-shaped ground extension because Tsai teaches it is obvious to a person of ordinary skill in the art to change the number and positions of the connection elements in order to provide additional desired frequency bands.
As to claim 17, Tsai teaches at least one electronic component (950, Fig. 9) that is mounted on the first L-shaped ground extension (121, Fig. 9) and at least partially includes a metallic material (“electronic components 950 are coupled through one or more metal traces 960 to the baseband chipset 910,” [0050]). 
As to claim 18, Tsai teaches the at least one electronic component comprises at least one of an interface connector port, an ear-jack assembly, a speaker device, a microphone device, a camera device, and sensor modules (“the electronic components 950 comprise a speaker, a receiver, a microphone, a camera, a USB socket, a memory card socket, a vibrator, and/or an audio jack,” [0050]). 
As to claim 19, Tsai teaches a slit (131, Fig. 3) formed by the second portion of the first L-shaped ground extension (121, Fig. 3) of the PCB is disposed at a position where the slit at least partially overlaps the first non-conductive slit (161, Fig. 3) of the housing when the PCB and the housing are coupled with each other (“the first slit 161 of the metal housing 150 is substantially aligned with the first slot 131 of the metal layer 120,” [0036]).
As to claim 20, Tsai teaches the PCB and the housing are electrically connected via an electrical connector (180, Fig. 3) or a flexible conductive member interposed therebetween (“at least one connection element 180 couples the upper element 121 of the metal layer 120 to the metal housing 150,” [0037]), and the electrical connector or the flexible conductive member has at least one of a C-clip, a conductive tape, and a conductive pad (“the connection elements 180 and the feeding element 19 are made of metal such as silver, copper, or aluminum,” [0035]).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2014/0125528 A1) in view of Pascolini et al. (US 2016/0336643 A1), further in view of Chiu et al. (US 2016/0285167 A1), further in view of Khalifa et al. (US 2016/0072178 A1).
As to claim 16, the combination Tsai, Pascolini and Chiu, as modified does not explicitly teach a switching device installed in the second portion of the L-shaped ground extension at a position other than the second point and selectively electively connected to the housing, and an electrical length by the second point of the first L-shaped ground extension is changed according to an operation of the switching device. 
Khalifa teaches a switching device (102, Fig. 3) installed in the second portion of the L-shaped ground extension at a position other than the second point (122, Fig. 3) and selectively electively connected to the housing, and an electrical length by the second point of the first L-shaped ground extension is changed according to an operation of the switching device (“one or more electrical components such as component 102 may span dielectric gap 114. Components 102 may include resistors, capacitors, inductors, switches and other structures to provide tuning capabilities, etc. Components 102 may be used to tune the performance of antenna 40 dynamically during antenna operation,” [0047]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Tsai in view of Pascolini by providing a switching device installed in the second portion of the L-shaped ground extension at a position other than the second point and selectively electively connected to the housing, and an electrical length by the second point of the first L-shaped ground extension is changed according to an operation of the switching device, as taught by Khalifa. One of ordinary skill in the art would have been motivated to make the modification in order to provide for additional means of tuning and additional operating frequencies for the antenna device.

Allowable Subject Matter
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 12, the combination of Tsai and Pascolini teach the invention substantially as claimed in claim 11, but does not teach the first contact point and the second contact point are divisionally disposed by an imaginary line formed in parallel with the second direction from the metal bridge toward a third side face of the side member extending in the first direction.  Furthermore, the modification does not appear to be obvious to one of ordinary skill in the art without undue experimentation. Claim 13 depends upon claim 12, and is therefore also considered allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845